Citation Nr: 0900013	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  05-24 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial increased rating for degenerative 
joint disease and degenerative disc disease of the lumbar 
spine, currently evaluated as 40 percent disabling.  


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The veteran served on active military duty from February 2003 
to November 2003.  He also served in the Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Reno, 
Nevada.  In that decision, the RO granted service connection 
for degenerative joint disease and degenerative disc disease 
of the lumbar spine, 10 percent disabling (effective November 
24, 2003).  The veteran perfected his appeal in July 2005.  
In an August 2007 supplemental statement of the case, the RO 
increased the veteran's current evaluation to 40 percent 
disabling (effective November 3, 2006).  


FINDINGS OF FACT

1.  Prior to November 3, 2006, the veteran's degenerative 
joint disease and degenerative disc disease of the lumbar 
spine did not show forward flexion of the thoracolumbar spine 
of 60 degrees or less; or, the combined range of motion of 
the thoracolumbar spine of 120 degrees or less; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Incapacitating episodes 
and/or separate cognitive impairment has not been shown.  

2.  From November 3, 2006, the veteran's degenerative joint 
disease and degenerative disc disease of the lumbar spine do 
not cause unfavorable ankylosis of the entire thoracolumbar 
spine.  Incapacitating episodes and/or separate cognitive 
impairment has not been shown.  

3.  From November 3, 2006, there is convincing evidence that 
the left lower extremity has sensory loss equivalent to mild, 
incomplete paralysis of the peroneal nerve.   


CONCLUSIONS OF LAW

1.  For the period prior to November 3, 2006, the criteria 
for an initial rating in excess of 10 percent for 
degenerative joint disease and degenerative disc disease of 
the lumbar spine have not been met.  38 C.F.R. § 3.102, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DC) 5235 to 5243 (2008).  

2.  For the period from November 3, 2006, the criteria for an 
initial rating in excess of 40 percent for the veteran's 
service-connected degenerative joint disease and degenerative 
disc disease of the lumbar spine have not been met.  
38 C.F.R. § 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, DC 5235 to 5243 (2008).  

3.  For the period from November 3, 2006, the criteria for a 
separate 10 percent rating for incomplete paralysis of 
peroneal nerve of the left lower leg have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.6, 
4.124a, DC 8521 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist 

In a December 2003 letter, the RO satisfied the duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008).  The RO notified the veteran 
of: information and evidence necessary to substantiate the 
claim; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.  
In a March 2006 letter the RO also notified the veteran of 
the process by which initial disability ratings and effective 
dates are established, as required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The veteran's claim was substantiated in September 2004 when 
he was granted service connection for degenerative joint 
disease and degenerative disc disease of the lumbar spine, 
assigned a 10 percent rating and an effective date of 
November 24, 2003.  The veteran had not sought a specific 
disability rating or a particular effective date as a part of 
his original claim.  As a result of the grant of service 
connection and the assignment of a specific disability rating 
and effective date, section 5103(a) notice was no longer 
required.  See Dingess at 490 (2006).  

The veteran expressed disagreement with the disability rating 
assigned and was issued a statement of the case (SOC) in June 
2005.  He appealed the decision.  

The veteran's claim underwent additional development.  The RO 
advised the veteran in a July 2008 supplemental statement of 
the case of the evidence necessary to establish entitlement 
to a higher rating.  The veteran's claim has been re-
adjudicated several times and he was issued several 
additional statements of the case.  The Board finds that he 
was provided with the notice required by the VCAA.  

The Board finds that the duty to assist provisions of the 
VCAA have been fulfilled with respect to the increased rating 
issue on appeal.  All relevant treatment records adequately 
identified by the veteran have been obtained and associated 
with his claims folder.  He was given a VA examination in 
June 2004, November 2006, and April 2008.  

II.  Legal Criteria 

A.  Disability Evaluations in General

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2008).  Also, for initial rating decisions that establish 
service connection and assign an initial disability rating, 
the entire period is considered for the possibility of staged 
ratings.  Consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2008).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2008).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2008).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2008).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  

B.  The Musculoskeletal System  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including flare ups.  38 C.F.R. § 4.14 (2008).  
The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2008) (addressing the joints) should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and 
weight-bearing are related considerations.  38 C.F.R. § 4.45.  
For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  Id.  

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

The General Rating Formula for Diseases and Injuries of the 
Spine for DCs 5235 to 5243 provides for the rating of 
disabilities of the spine.  The formula includes DC 5235 
regarding vertebral fracture or dislocation.  With or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the formula is as follows:  

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire 
thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine 
(30 percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees, or the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees, or 
the combined range of motion of the cervical spine not 
greater than 170 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees, or combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, or combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 50 percent 
or more of the height (10 percent).  38 C.F.R. § 4.71a 
(2008).  

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes allows for an evaluation of 
10 percent for incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past twelve months.  38 C.F.R. § 4.71a, DC 5243.  For 
purposes of evaluations under diagnostic code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Note (1).  

Degenerative arthritis, including osteoarthritis, established 
by X-ray findings is rated according to limitation of motion 
for the joint or joints involved.  Where limitation of motion 
is noncompensable, an evaluation of 10 percent is assigned 
for each major joint (including the ankle and the knee) or 
group of minor joints affected by limitation of motion to be 
combined not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is X-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, DC 5003 (2008).  The 
20 percent and 10 percent ratings based on X-ray findings, as 
stated above, will not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, DC 5003, Note (1).  

Under 38 C.F.R. § 4.124a, which addresses diseases of the 
peripheral nerves, the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at the most, 
the moderate degree.  Diagnostic Code 8521 states that an 
evaluation of 10 percent is assigned for mild incomplete 
paralysis.  A 20 percent rating requires moderate incomplete 
paralysis, and a 30 percent rating requires severe incomplete 
paralysis of the external popliteal nerve.  A 40 percent 
evaluation requires complete paralysis of the external 
popliteal nerve, manifested by foot drop and slight droop of 
first phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes.  

III.  Factual Background

The history of the veteran's disability shows that in a 
September 2004 rating action the RO granted service 
connection for degenerative joint disease and degenerative 
disc disease of the lumbar spine (10 percent disabling, 
effective November 24, 2003).  In an August 2007 supplemental 
statement of the case, the RO awarded an increase for the 
disability to 40 percent disabling (effective November 3, 
2006).  This disability remains evaluated as 40 percent 
disabling.  The veteran contends that he deserves a higher 
rating.  


        A.  Prior to November 3, 2006

The veteran's service treatment records show the beginnings 
of his disability.  Records from March 2003 to May 2003 
(along with an undated record) show diagnoses of lumbosacral 
pain and strain due to driving a vehicle along rough terrain 
in a convoy during Operation Iraqi Freedom.  By October 2003, 
a separation note shows the veteran's back pain seemed to 
have resolved itself.  A December 2003 radiology report 
showed no abnormalities, but a federal hospital record from 
the same month showed an assessment of low back sprain, with 
full flexion of the spine noted.  A service personnel record 
shows that the veteran was given "medical/incapacitation pay 
benefits" in February 2004.  

June 2004 VA X-rays showed the following: slight scoliosis of 
the thoracic spine, mild L5-S1 disc and facet degeneration; 
and probable additional mild L4-5 disc degeneration with 
slight sacroiliac osteoarthritis bilaterally.  In a June 2004 
VA examination report, these X-rays were noted as showing 
mild degenerative joint disease and degenerative disc 
disease.  The report showed the veteran stated the onset of 
back pain began in April 2003 when he was driving in Iraq.  
The radiation of pain used to be present, but no longer was 
in June 2004.  The veteran used a brace at times and some 
functional impact was noted, although the back pain did not 
limit the veteran as a student.  Forward flexion was measured 
at 90 degrees; extension at 15 degrees; right and lateral 
flexion at 30 degrees; and right and lateral rotation at 
45 degrees.  The veteran was limited in completing repetitive 
exercises by pain and lack of endurance "manifest by the 
degree of angulation he was able achieve."  His sensory 
examination was normal, as was the neurologic examination.  
The examiner concluded the veteran's low back pain was 
secondary to his mild degenerative joint disease and 
degenerative disc disease.  

An August 2004 magnetic resonance imaging (MRI) impression of 
the lumbar spine showed right parasagittal L4-L5 disc 
protrusion, abutting the right L5 nerve root and left 
parasagittal L5-S1 focal disc protrusion, abutting the left 
S1 nerve root.  An October 2004 MRI impression of the lumbar 
spine showed "maintenance of all alignment"; no significant 
disc disease; a benign osseous bridge; and mild mid lumbar 
levoscoliosis.  

In December 2004, a lumbar discogram procedure was performed.  
The record showed a positive discogram result at L5-S1 and 
L4-L5 and a negative result at L3-L4.  In the same month, a 
computed tomography (CT scan) of the lumbar spine showed a 
posterior central disc protrusion or extrusion which abutted 
L5 nerve roots on both sides and deforms the ventral dura at 
L4-L5.  At L5-S1, a posterior central and left paracentral 
disc extrusion which deforms the central dura and displaces 
posteriorly the traversing left S1 nerve root was shown.  

A private medical record from February 2005 shows the 
veteran's doctor noted the veteran had "continued lower back 
pain and intermittent lower extremity radiculopathy."  The 
doctor discussed the veteran's discogram with him and 
recommended conservative management while reserving the 
option of spinal reconstruction for the future.  

An April 2005 report of medical history service record for 
the veteran notes the veteran's chronic low back pain history 
since his post-deployment from Iraq.  The record states that 
the veteran "may need surgery in the future" and details 
his restrictions.  The veteran was found not qualified for 
service and referred to the medical board.  An August 2005 
orthopedic evaluation from a private doctor shows that the 
veteran complained one month earlier of low back pain with 
left lower extremity radiation to the midcalf, but that 
symptoms had resolved.  The assessment was lumbar syndrome 
flare-up with radiculopathy "already improving."  

In September 2005 the veteran was given a physical 
examination when he visited his private doctor.  The doctor 
stated the veteran had a normal but subtle antalgic gait 
pattern to the left.  He had a "normal" flexion and 
extension examination; flexion was 40 degrees and extension 
was 30 degrees.  Extension and rotation caused increased 
pain.  The doctor's impression was "At 22 years old, this is 
really more of a nuisance to him.  He does not miss work from 
it."  A more conservative approach, but not surgery, was 
recommended.  

A March 2006 record from the same private doctor states that 
the veteran's back pain was still bothering him, "but not to 
the extent where he could certainly not go back into the U.S. 
Marine Corps with positive discograms at both L4-5 and L5-S1 
at the age of 23."  A letter from the same doctor, dated 
March 2006 states that because the veteran has a likely 
permanent condition of degenerative disc disease with 
positive discograms at L4-L5 and L5-S1, the doctor did not 
think the veteran would be able to perform in the Marine 
Corps Reserve.  The doctor also listed the veteran's 
limitations and pointed out his conclusion was supported by 
an MRI (he does not state which one).  

Another March 2006 orthopedic examination record from a 
different doctor notes the veteran was grossly neurologically 
intact, has regular flare-ups of back pain, and has second 
level positive discography.  This doctor stated he believed 
the veteran's military career needed to be terminated because 
the veteran was unable to fulfill his duty requirements as a 
reservist.  

An April 2006 private MRI of the lumbar spine showed no 
appreciable changes at L5-S1, but the posterolateral bulge of 
L4-L5 was slightly larger in size.  A CT scan of the thoracic 
spine from the same month showed mild dextroscoliosis of the 
thoracic spine.  

In a June 2006 private medical record, the veteran's doctor 
recommended continuing conservative management due to the 
veteran's age (23).  Transforminal epidurals were recommended 
and the doctor mentioned he suspected the veteran was 
"genetically cursed with bad discs."  A September 2006 
procedure note shows the veteran received a lumbar epidural 
steroid injection with fluoroscopic guidance.  The next 
month, a follow-up note showed that the veteran responded 
well to the epidural.  

Also in October 2006, a neurosurgery consultation report 
shows a provisional diagnosis of nerve impingement.  A VA 
radiology record from the same month shows an impression of 
no significant radiographic abnormality.  

	B.  After November 3, 2006

A November 2006 neurosurgery record states that while the 
veteran's neurological system is normal, straight leg raising 
causes pain and he has limitation of flexion of the L-Spine.  
An MRI of the lumbar spine showed intervertebral disc spaces 
had space loss between the L4 and L5 vertebrae, between the 
L5 and S1 vertebrae.  A protrusion on the right side between 
the L4 and L5 vertebrae and on the left side between the L5 
and S1 vertebrae also existed.  The diagnosis was lumbar 
intervertebral disc degeneration and a herniated lumbar 
intervertebral disc.  

The veteran was given another VA spine examination in 
November 2006.  The veteran reported that his pain improved 
with the epidural, but he still had constant pain located in 
his lower back that radiated to his lower legs (more on the 
left).  He wore an orthosis five times a week for school and 
his activities of daily living were not affected by his 
disability.  For the thoracolumbar spine, his forward flexion 
was to 90 degrees with pain at 55 degrees; extension was to 
30 degrees with pain beyond 20 degrees; left and right 
lateral flexion was to 30 degrees; and right and left lateral 
rotation was to 30 degrees.  There was increased discomfort 
with repetitive movement; forward flexion was to 80 degrees.  
Palpatory tenderness was noted, while muscle spasm and 
guarding were mild to minimal.  Lower back pain and 
discomfort radiating down the lower left limb were present 
during a heel and toe gait and squatting.  The veteran 
suffered diminished sensory perception to light touch along 
the left foot and at the left toe.  A straight leg raise 
resulted in low back and radiating pain down the left leg at 
45 degrees on the left and 60 degrees on the right.  
Radiculitis existed in the left lower limb.  

A December 2006 medical board report provided a synopsis of 
the veteran's disability, as well as an examination.  His 
neurologic system revealed normal sensation in L3, L4, L5 and 
S1 dermatomes.  The straight leg raise was shown to cause 
bilateral back pain, but not shooting radicular leg pain.  
The veteran was shown to have mild bilateral paravertebral 
muscle spasm over the lumbar spine, but no where else.  The 
veteran had 30 degrees of forward flexion without pain and 
could rotate both left and right 45 degrees.  He had 
10 degrees of lumbar extension.  The diagnosis was 
intervertebral lumbar disk degeneration and herniated lumbar 
intervertebral disks.  The veteran was found not fit for 
duty.  

The veteran had another private MRI done in July 2007.  This 
MRI found mild levoscoliosis; L4-5 intervertebral disc bulge 
with annular tear (mild bilateral foraminal narrowing); L5-S1 
intervertebral disc bulge with annular tear (mild neural 
foraminal narrowing on the left); and multilevel facet 
arthropathy.  

An April 2008 VA radiology report of the thoracic spine 
showed minimal to mild degenerative disease and 
osteoarthritis.  The veteran was given another VA examination 
the same month.  The examination report noted that the 
veteran's condition since its onset had grown progressively 
worse.  The veteran stated that from March 2007 to November 
2007 he had averaged about one day of incapacitating pain.  
He used a cane.  He had spasms and pain with motion on both 
his left and right thoracic spine.  Atrophy was only on his 
right and he suffered no guarding, tenderness, or weakness.  
He did not sense light touch on his right and left dorsal 
lower leg.  No ankylosis was found.  Forward flexion active 
and passive range of motion showed pain began at 60 and ended 
at 80 degrees.  Extension active and passive range of motion 
showed pain began at 20 and ended at 30 degrees.  Right and 
left lateral flexion as well as right and left lateral 
rotation, was to 30 degrees.  For all range of motions, there 
was pain after repetitive use, but no additional loss of 
motion.  Lasegue's sign, the straight leg raise, was positive 
on the left side.  The examiner reviewed the April 2008 X-
rays, as well as a January 2008 electromyography report 
(EMG).  The EMG was normal, and the examiner commented that 
such studies may be normal in the presence of radiculopathy 
if the symptoms are only sensory.  The veteran estimated he 
had lost 3 weeks of employment due to his disability.  The 
examiner diagnosed the veteran with lumbar spine degenerative 
disc disease and degenerative joint disease with sensory 
radiculopathy.  



IV.  Analysis

It has not been contended or shown in this case that the 
veteran is service-connected due to DC 5236 sacroiliac injury 
and weakness; DC 5238 spinal stenosis; DC 5239 
spondylolisthesis or segmental instability; DC 5240 
ankylosing spondylitis; or DC 5241 spinal fusion.  The 
diagnostic codes pertaining to the veteran's disability are 
DC 5237 lumbosacral or cervical strain and DC 5242 
degenerative arthritis of the spine; both of these diagnostic 
codes are rated under the same criteria.  38 C.F.R. § 4.71a.  
Diagnostic code 8521, regarding the external popliteal nerve 
(common peroneal), also pertains to the veteran's disability.  

	A.  Prior to November 3, 2006

The evidence does not reflect that the service-connected back 
disability exhibited symptomatology in the period prior to 
November 3, 2006, such as to warrant an increase in 
compensation.  Where the evidence contains factual findings 
that show a change in the severity of symptoms during the 
course of the rating period on appeal, assignment of staged 
ratings would be permissible.  See Hart, 21 Vet. App. at 509-
510.  A December 2003 federal hospital record showed full 
flexion of the spine.  At the June 2004 VA examination 
forward flexion was noted to be at 90 degrees.  In September 
2005, a private doctor noted a "subtle" antalgic gait 
pattern which the doctor characterized as "normal".  The 
doctor also called the veteran's flexion of 40 degrees 
"normal" and his impression was that the veteran's 
condition was a "nuisance" which did not interfere with the 
veteran's daily activities.  While a forward flexion of 
40 degrees would meet the criteria for an increase to 
20 percent under 38 C.F.R. § 4.71a, the private doctor 
characterized the veteran's flexion as normal and by November 
2006 (when the veteran was responding well to an epidural 
given a month earlier) the veteran's flexion was shown to be 
90 degrees.  The combined range of motion was not measured in 
September 2005.  The totality of the evidence shows that a 
higher rating prior to November 2006 is not warranted.  

By March 2006, a letters from two doctors recommend the 
veteran's separation from the Marine Corps Reserve.  An 
October 2006 neurosurgery consult showed only a provisional 
diagnosis of nerve impingement and no range of motion was 
shown.  It was in November 2006 that the veteran's rating was 
increased to 40 percent.  

As for intervertebral disc syndrome and neuropathy, 
radiculitis was not shown until the November 2006 VA 
examination.  The June 2004 VA examination showed that 
radiation of pain was not present; sensory and neurological 
examinations were normal.  A February 2005 private medical 
record showed intermittent radiculopathy, but an August 2005 
orthopedic evaluation from a private doctor showed the 
radiculopathy to be improving and indicated that symptoms had 
essentially resolved.  There were insufficient objective 
signs or findings of neurological deficit to warrant a 
separate compensable evaluation for any period prior to 
November 3, 2006.  

	B.  After November 3, 2006

The Board finds no provision upon which to assign a higher 
evaluation after November 3, 2006.  As the veteran was not 
shown to have problems with his cervical spine, for the next 
higher rating (50 percent) he would have to show unfavorable 
ankylosis of the entire thoracolumbar spine.  No evidence has 
shown unfavorable ankylosis of the entire thoracolumbar 
spine; the most recent VA examination of April 2008 found 
specifically that there was no ankylosis.  In fact, the April 
2008 VA examination does not indicate that even the current 
evaluation is met because the veteran's forward flexion and 
extension increased from the measurements in the December 
2006 medical board report to the April 2008 VA examination.  
However, a review of the record as a whole does demonstrate 
the veteran's condition has fluctuated since its onset.  

On VA examination on November 3, 2006, the veteran complained 
of pain in his back that radiated into his lower extremities, 
more so on his left.  There was diminished sensory perception 
to light touch along the medial aspect of the left foot and 
great toe.  Deep tendon reflexes were present and equal and 
no atrophy was exhibited.  

At the April 2008 VA examination, the veteran did not sense 
light touch and sensory loss on dorsal portion of both lower 
legs.  However, the remainder of the neurological examination 
was within normal limits.  Electrodiagnostic testing revealed 
normal findings in the lower extremities.  Resolving all 
doubt in the veteran's favor, a separate 10 percent rating is 
warranted for mild incomplete paralysis of the left peroneal 
nerve under 38 C.F.R. § 4.124a, DC 8521.  Since only very 
slight sensory impairment is exhibited, moderate incomplete 
paralysis is not present.  The right lower extremity does not 
exhibit even mild sensory loss (other than the single finding 
in April 2008) and a compensable evaluation for the right 
lower extremity is not warranted.  

As for intervertebral disc syndrome, radiculitis was shown in 
the November 2006 VA examination and the April 2008 VA 
examination.  At the April 2008 VA examination, the veteran 
described incapacitation average one day a month for the past 
year, but no showing of prescribed bed rest by a doctor was 
indicated.  An incapacitating episode is defined as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician.  
38 C.F.R. § 4.71a, DC 5243, Note (1).  A higher evaluation 
cannot be assigned due to symptoms of intervertebral disc 
syndrome.  

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  Hart, supra.  However, the record does not 
support the assignment of different percentage evaluations 
after November 3, 2006.  There were no distinct periods of 
time during which the veteran's disability was compensable 
for an increase since the effective date of November 3, 2006.  
He is not entitled to receive a staged rating for this 
period.  

The evidence shows service connection is warranted for the 
mild paralysis of the external popliteal nerve of the 
peroneal nerve of the left leg (evaluated as 10 percent 
disabling) under 38 C.F.R. § 4.124a, DC 8521.  

	C.  Extraschedular consideration

At the April 2008 VA examination report it was stated that 
there were no significant effects of the disability on the 
veteran's usual occupation.  The veteran has not been 
frequently hospitalized for his disability.  The April 2008 
VA examination states that the veteran was hospitalized, but 
this was in reference to the veteran's September 2006 lumbar 
steroid epidural procedure which was shown in an October 2006 
follow-up record to have provided relief to the veteran.  The 
veteran is a student with a part-time job as a busboy.  At 
the April 2008 VA examination he stated he lost three weeks 
out of one year due to his disability; however dates and 
times were not provided.  No objective evidence suggests the 
veteran's disability provides an unusual employment handicap.  
A referral for consideration of an extraschedular rating, 
before and after November 3, 2006, is not warranted.  
38 C.F.R. § 3.321 (b)(1).  

ORDER

Prior to November 3, 2006, an initial disability rating 
greater than 10 percent for the veteran's service-connected 
degenerative joint disease and degenerative disc disease of 
the lumbar spine is denied.  

As of November 3, 2006, an initial disability rating greater 
than 40 percent for the veteran's service-connected 
degenerative joint disease and degenerative disc disease of 
the lumbar spine is denied.  

As of November 3, 2006, a separate 10 percent rating for 
incomplete paralysis of the external popliteal nerve of the 
left leg is allowed, subject to the regulations pertinent to 
the disbursement of monetary funds.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


